DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US patent 6,107,572). 
	Regarding claim 1, Miyazaki a crimp structure, comprising: a crimp section including an insulated ferrule (see co. 4, lines 36-44) disposed inside an outer conductor (13) of a shielded cable (10), the outer conductor and a ground contact (30: see col. 4, lines 23-53) placed on an outer periphery of the outer conductor are crimped.
Regarding claim 2, Miyazaki discloses the insulated ferrule surrounds an insulation layer surrounding a core wire (12) of the shielded cable.
Regarding claim 3, Miyazaki discloses the crimp section, an insulation layer surrounding a core wire (12) of the shielded cable is removed, and the insulated ferrule (20A) surrounds the core wire (12).


Regarding claim 5, Miyazaki discloses the insulated ferrule (20, 20a) has a cut portion extending parallel to a central axis of the generally cylindrical shape (see fig. 2C).
Regarding claim 6, Miyazaki discloses the cut portion (see figs. 2C, 2D) is obtained by cutting a section between an inner periphery and an outer periphery of the generally cylindrical shape.
Regarding claim 7, Miyazaki discloses the insulated ferrule (20a) is divided into a pair of parts parallel to a central axis (see figs. 2B, 2C, 2D).
Regarding claim 8, Miyazaki discloses the pair of parts are allowed to coalesce and are generally cylindrical (see figs. 2B, 2C, 2D). 
Regarding claim 9, Miyazaki discloses the pair of parts form a pair of divided portions in a circumferential direction of the insulated ferrule (20a).
Regarding claim 12, Miyazaki discloses the insulated ferrule (13) has a shape in which the insulated ferrule is wound in a coil form.
Regarding claim 13, Miyazaki discloses the insulated ferrule (13) compensates a thickness corresponding to a reduction in a diameter of insulation layer the due to the crimping.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US patent 6,107,572).
Miyazaki discloses the aforementioned limitations, but fails to explicitly disclose the arrangement of the ferrule as maintaining a distance between a core wire of the shielded cable and the outer conductor in the crimp section as compared to a distance between the core wire and the outer conductor outside of the crimp section or being only disposed in the crimp section. It would have been obvious to one having ordinary skill in the art to have the ferrule as maintaining a distance between a core wire of the shielded cable and the outer conductor in the crimp section as compared to a distance between the core wire and the outer conductor outside of the crimp section or being only disposed in the crimp section, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the art to have the ferrule as maintaining a distance between a core wire of the shielded cable and the outer conductor in the crimp section as compared to a distance between the core wire and the outer conductor outside of the crimp section or being only disposed in the crimp section in order to meet the system interconnection design and specification in Miyazaki’s device. 
s 10-11 /are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US patent 6,107,572) in view of Burgaud (WO 99/10660). 
Miyazaki discloses the aforementioned limitations, but fails to explicitly disclose the ferrule having a hinge connecting one of the pair of divided portions. Burgaud discloses the ferrule having a hinge connecting one of the pair of divided portions (see fig. 8 (A1, A2). It would have been obvious to one having ordinary skill in the art to add hinge to joint parts (23) in Miyazaki such as disclosed in Burgaud (see fig. 8) in order ease the connection and disconnection Miyazaki’s device. 
                                                      Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
         /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        12/02/2021